     Case 2:20-cv-00843-TLN-CKD Document 13 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      No. 2:20-cv-00843-TLN-CKD
12                       Plaintiff,
13            v.                                         ORDER
14    RALPH M. DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff, a California prisoner proceeding pro se, has filed a motion asking that the court

18   reconsider its July 22, 2020 order dismissing this case. (ECF No. 12.) A district court may

19   reconsider a ruling under either Federal Rule of Civil Procedure 59(e) or 60(b). See Sch. Dist.

20   Number. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).

21   “Reconsideration is appropriate if the district court (1) is presented with newly discovered

22   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is

23   an intervening change in controlling law.” Id. at 1263.

24          On May 5, 2020, the magistrate judge assigned to this case dismissed Plaintiff’s complaint

25   with leave to amend. (ECF No. 5.) Thereafter, Plaintiff failed to file an amended complaint and

26   the magistrate judge issued findings and recommendations, recommending that the action be

27   dismissed without prejudice. (ECF No. 8.) The Court adopted the findings and recommendations

28   on July 22, 2020, and the action was dismissed without prejudice. (ECF No. 10.)
                                                     1
     Case 2:20-cv-00843-TLN-CKD Document 13 Filed 08/31/20 Page 2 of 2

 1          This action was dismissed because Plaintiff failed to file an amended complaint. Nothing

 2   before the Court suggests dismissal was the result of clear error or was manifestly unjust. There

 3   has been no change in the law and — despite Plaintiff’s claim of new evidence — Plaintiff fails

 4   to point to any evidence suggesting dismissal was not warranted.

 5          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration (ECF

 6   No. 12) is DENIED.

 7          IT IS SO ORDERED.

 8   DATED: August 30, 2020

 9

10                                                           Troy L. Nunley
11                                                           United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
